Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined by the Examiner.  
IDS
The information disclosure statements (IDS) submitted on October 17, 2019 and September 18, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on October 17, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claims include the phrase “other benchmark scores”, “other cache benchmark scores” and “other benchmark scores of the respective benchmark scores”, it is not clear what other benchmarks would be considered as the phrases indicate infinite possibilities. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. (U.S. Patent No. 8,443,209, hereon Nussbaum) in view of Klock et al. (U.S. Patent No. 7,382,366, hereon Klock).  
In reference to claim 1:  Nussbaum discloses a method (see Nussbaum, column 10, lines 35-39), comprising: 
Running a stability benchmark of a computer system to obtain an initial CPU frequency of a central processing unit (CPU) of the computer system, wherein the CPU is unlocked (various parameters are increased where the CPU would be considered unlocked) (see Nussbaum, column 4, lines 9-22); 
Incrementing a CPU frequency from the initial CPU frequency and running the stability benchmark until the computer system is no longer operating within an operational limit indicated by the stability benchmark (see Nussbaum, column 4, lines 23-48); 
Saving a current CPU frequency of the computer system before the operational limit is reached (see Nussbaum, column 4, lines 49-62); and 
Incrementing a CPU voltage from an initial CPU voltage until the computer system (to the limit) fails (see Nussbaum, Table III, and column 6, lines 2-39);
However, Nussbaum is silent about running a stress benchmark, resulting in a CPU benchmark score.
Klock discloses a method for selecting overclocking parameters of a graphic system where it runs a stress benchmark resulting in a CPU benchmark score (see Klock, column 3, line 11 to column 4, line 52, and column 5, line 63 to column 6, line 10). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method taught by Nussbaum and incorporating a CPU stress benchmark score method that would help and identify critical limiting parameters that would characterize specific limiting factors to software and hardware performance efficiency. 
With regard to claim 2: Nussbaum in view of Klock further teaches that a configuration of the computer system is updated based on the CPU benchmark score and a selected CPU frequency, wherein the CPU benchmark score has a same or higher numerical value than other CPU benchmark scores (see Klock, column 5, line 63 to column 6, line 10).
With regard to claim 3: Nussbaum in view of Klock further teaches that the method comprising: incrementing a cache frequency and running the stability benchmark until the computer system is no longer operating within an operational limit indicated by the stability benchmark saving a current cache frequency of the computer system before the operational limit is reached; incrementing a cache voltage, from an initial cache voltage until either the computer system fails: and running the stress benchmark, resulting in a cache benchmark score (see Klock, Figs. 6, 7 and 8, and column 5, lines 23-49).
With regard to claim 4: Nussbaum in view of Klock further teaches that the configuration of the computer system is updated based on both the cache benchmark score and a selected cache frequency, wherein the cache benchmark score has a same Klock, column 5, line 59 to column 6, line 10).
With regard to claim 5: Nussbaum in view of Klock further teaches that the method comprising: for each combination of CPU frequency, cache frequency, CPU voltage, and cache voltage, repeatedly running the stress benchmark, resulting in respective benchmark scores (see Klock, column 5, line 63 to column 6, line 10 and Figs. 6-8).
With regard to claim 6: Nussbaum in view of Klock further teaches that the configuration of the computer system is updated based on: a selected benchmark score of the respective benchmark scores, wherein the selected benchmark score has a same or higher numerical value than other benchmark scores of the respective benchmark scores: a selected CPU frequency; and a selected cache frequency (see Klock, Figs. 6-8, and column 5, lines 63 to column 6, line 10). 
With regard to claims 7-9: Nussbaum in view of Klock further teaches that the idea of reducing the CPU frequency once the cache voltage limit is reached; reducing the cache frequency once the cache voltage limit is reached and determining a step size for increasing the CPU and cache frequencies (see Klock, Figs. 6-8).
In reference to claim 10. Nussbaum disclose a system (see Nussbaum, column 10, lines 35-39) comprising: 
A stability benchmark object to be executed upon a computer system, the computer system comprising a central processing unit (CPU) operating at a CPU frequency and a CPU voltage (see Nussbaum, column 3, lines 29-66 and column 4, lines 9-22); 

A CPU manipulation unit in which the CPU frequency and CPU voltage are modified (see Nussbaum, Table III, and column 6, lines 2-39); 
However, Nussbaum is silent about a stress benchmark object to be executed upon the computer system, resulting in a benchmark score wherein the stability and stress benchmark objects are run during execution of the CPU manipulation unit.
As noted above in claim 1, Klock discloses a system for selecting overclocking parameters of a graphic system where it runs a stress benchmark resulting in a CPU benchmark score (see Klock, column 3, line 11 to column 4, line 52, and column 5, line 63 to column 6, line 10). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system taught by Nussbaum and incorporating a CPU stress benchmark score system that would help and identify critical limiting parameters that would characterize specific limiting factors to software and hardware performance efficiency. 
With regard to claim 11: Nussbaum in view of Klock further teaches that the stability benchmark object monitors: a temperature change of the computer system: utilization by the CPU; a stable frequency of the CPU; and voltage of the CPU (see Klock, column 4, lines 33-65 and column 5, lines 23-49)
With regard to claim 12: Nussbaum further discloses that the comprising: a cache manipulation unit in which a cache frequency and a cache voltage are modified: wherein the stability and stress benchmark objects are run during execution of the cache manipulation unit (see Klock, column 4, lines 4-32).
In reference to claim 13: Nussbaum discloses a machine-readable medium having instructions stored therein that, in response to being executed on a computing device, cause the computing device to (see Nussbaum, column 10, lines 35-39): 
Alternately increment a central processing unit (CPU) frequency of the computing device and running a stability benchmark until the computing device is no longer operating within an operational limit indicated by the stability benchmark, wherein a selected CPU frequency of the computing device is saved before the operational limit is reached (see Nussbaum, column 3, lines 29-66 and column 4, lines 9-22); and
Alternately increment a cache frequency and running the stability benchmark until the computing device is no longer operating within the operational limit indicated by the stability benchmark, wherein a selected cache frequency of the computing device is saved before the operational limit is reached (see Nussbaum, column 4, lines 23-48); and 
However, Nussbaum is silent about the machine-readable medium that for each combination of CPU frequency, from an initial CPU frequency to the selected CPU frequency, and voltage, from an initial CPU voltage to a CPU voltage limit, repeatedly run a stress benchmark, resulting in respective CPU benchmark scores.
As noted above in claim 1, Klock discloses a machine-readable medium having instruction stored therein that in response to being executed on a computing device for selecting overclocking parameters of a graphic system where it runs a stress benchmark resulting in a CPU benchmark score (see Klock, column 3, line 11 to column 4, line 52, and column 5, line 63 to column 6, line 10). 
Nussbaum and incorporating a CPU stress benchmark score system that would help and identify critical limiting parameters that would characterize specific limiting factors to software and hardware performance efficiency.
With regard to claim 14: Nussbaum in view of Klock further discloses that the machine-readable medium having instructions stored therein causes the computing device to: increment a CPU voltage, from an initial CPU voltage until the CPU voltage limit is reached (see Klock, Figs. 6, 7 and 8, and column 5, lines 23-49).
With regard to claim 15: Nussbaum in view of Klock further discloses that the machine-readable medium having instructions stored therein causes the computing device causing the computing device to: increment a cache voltage, from an initial cache voltage until a cache voltage limit is reached; and for each combination of cache frequency, from the initial cache frequency to the selected cache frequency, and voltage, from the initial cache voltage to the cache voltage limit, repeatedly run the stress benchmark, resulting in respective cache benchmark scores (see Klock, column 5, lines 23 to 49 and Fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al
Thirumalai et al. (U.S. Patent No. 8,739,154) discloses method and system implementing performance kits. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857